DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,858,614. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the US Patent (614) and is covered by the US Patent since the US Patent and the instant application are claiming common subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (# US 2012/0004385) in view of Nakano et al. (# US 2012/0274717). 
Kodama et al. discloses: 
1. A maintenance method, comprising: performing maintenance of a device equipped with a discharge head for discharging an ultraviolet ray curable- type composition (see Abstract; [0003]; [0017]-[0019]; [0044]-[0045]; [0260]) containing an acyl phosphine oxide-based photopolymerization initiator (2,4,6-trimethylbenzoylphenyl ethoxyphosphine oxide; [0225]) toward an attachment object using a maintenance liquid having a polymerizable compound ([0056]-[0059]; [0091]-[0092]; [0095]; [0097]). 
2. The method according to Claim 1, wherein the viscosity of the polymerizable compound at 20°C is equal to or less than 30 mPa-s (smaller than 50 mPas; [0028]; [0032]; [0034]; [0075]).
3. The maintenance method according to Claim 1, wherein a content of the polymerizable compound is equal to or greater than 40% by mass with respect to the total amount of the maintenance liquid (50% or more; [0028]-[0032]).
4. The maintenance method according to Claim 1, wherein the viscosity at 20°C is equal to or less than 20 mPa-s (smaller than 50 mPas; [0028]; [0032]; [0034]; [0075]).
5. The maintenance method according to Claim 1, wherein the viscosity at 20°C is lower than the viscosity of the ultraviolet ray curable-type composition at 20°C by equal to or greater than 5 mPa-s (smaller than 50 mPas; [0028]; [0032]; [0034]; [0075]).
8. The maintenance method according to Claim 1, further comprising: at least any one of a silicone-based surfactant and a fluorine-based surfactant ([0230]-[0236]).
9. The maintenance method according to Claim 1, wherein the molecular weight of the polymerizable compound is equal to or greater than 170 (600 to 1200; [0153]).
10. The maintenance method according to Claim 1, wherein a content of the acyl phosphine oxide-based photopolymerization initiator in the ultraviolet ray curable-type composition is equal to or greater than 5.0% by mass (0.1 to 12%; [0219]).
12. The maintenance method according to Claim 1, wherein the saturation solubility is a saturation solubility of bis(2,4,6-trimethylbenzoyl)-phenylphosphine oxide at 20°C ([0225]).
13. The maintenance method according to Claim 1, wherein the device has an ultraviolet ray emitting diode for irradiating the discharged ultraviolet ray curable-type composition with ultraviolet rays, and the ultraviolet ray emitting element has an emission peak wavelength in a range of 360 nm to 420 nm (365 nm; [0273]).
14. The maintenance method according to Claim 1, wherein the device is equipped with a heating mechanism for heating the ultraviolet ray curable-type composition, and discharges the heated composition (see Examples).
15. The maintenance method of claim 1, wherein the maintenance liquid includes the monofunctional(meth)acrylate having the aromatic ring ([0032]; [0090]-[0096]).
16. The maintenance method of claim 1, wherein the maintenance liquid includes the monofunctional(meth)acrylate having an aromatic ring ([0032]; [0090]-[0096]), wherein a content of the monofunctional(meth)acrylate having the aromatic ring is 15% or more by mass with respect to a total amount of the maintenance liquid.
Kodama et al. explicitly did not discloses: 
1. A saturation solubility of an acyl phosphine oxide- based photopolymerization initiator at 20°C is equal to or greater than 5.0% by mass, wherein the polymerizable compound includes at least any one of vinyl ether group-containing (meth)acrylic acid ester represented by the following general formula (1) and a monofunctional (meth)acrylate compound having an aromatic ring CH2=CR1-COOR2-O-CH=CH-R3 (1) wherein R1 represents a hydrogen atom or a methyl group, R2 represents a divalent organic residue having 2 to 20 carbon atoms, and R3 represents a hydrogen atom or a monovalent organic residue having 1 to 11 carbon atoms.
6. The maintenance method according to Claim 1, wherein the ultraviolet ray curable-type composition includes the polymerizable compound, and a content of the polymerizable compound in the maintenance liquid is larger than a content of the polymerizable compound in the ultraviolet ray curable-type composition by equal to or greater than 10% by mass.
7. The maintenance method according to Claim 1, wherein the saturation solubility of the acyl phosphine oxide-based photopolymerization initiator at 20°C with respect to the polymerizable compound is equal to or greater than 8.0% by mass.
11. The maintenance method according to Claim 1, wherein a solubility parameter is equal to or greater than 5.0.
However, with respect to claims 1, 7 & 11, Kodama et al. discloses acyl phosphine oxide-based photopolymerization initiator (bis(2,4,6-trimethylbenzoyl)-phenylphosphine oxide; [0225]), which is same as applicant claimed in claim 28, and the saturation solubility of the acyl phosphine oxide-based photopolymerization initiator is a property of the initiator, which is constant material. 
Therefore, the acyl phosphine oxide-based photopolymerization initiator discloses by the Kodama et al. obviously have the saturation solubility of an acyl phosphine oxide-based photopolymerization initiator at 20 °C. is equal to or greater than 5.0% by mass, preferably greater than 8% by mass.
However, with respect to claim 1, Nakano et al. teaches an inkjet composition (with the UV curable compound) comprising the formula (1) with the identical structural CH2 = CR1--COOR2--O—CH = CH--R3    (1) limitations in the amount of 10-60%; (see Abstract, [0022], [0024], claim 2), Nakano and Kodama are analogous art (same field of endeavor) that of UV curable polymers for ink jet applications. 
At the time prior to effective date of invention, it would have been obvious to a person of ordinary skill in the art to add the formula (1) of Nakano to Kodama’s maintenance composition with the motivation of improving the curing properties of the polymer as taught by Nakano et al.; ([0017]). 
With respect to claim 6, Kodama does not, specifically, indicate the extent of polymerizable compound in UV curable composition and in maintenance liquid correspondingly. 
However from their given individual amounts above and the claimed saturation solubility of acyl phosphine oxide-based initiator it is thus construed that the claimed limitation of “equal or greater than 10%” would be rendered obvious. Furthermore, this amount is clearly subject to routine laboratory experimentation and expected occurrence, which would be an unpatentable modification. Under some circumstances, however, such changes may impart patentability to a composition if the particular claimed range, or percent, produce a new and unexpected result which is different in kind and not merely in degree from the result of prior art. A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good, In re Boesch and Slaney, 205 USPQ 215, [MPEP 2441.05].



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Kodama et al. (# US 2012/0004385) discloses a maintenance liquid for property carrying out imprints excellent in patternability. The maintenance liquid for imprints of an ink-jet discharging device comprises a compound comprising an ester group and/or an ether group. (see Abstract).
(2) Kodama et al. (# US 2014/0048754) discloses a maintenance liquid for imprints of an inkjet discharging device.(see Abstract).
(3) Nakano et al. (# US 2019/0308418) discloses a maintenance liquid, which is used in maintenance of a device equipped with a discharge head for discharging an ultraviolet ray curable-type composition containing the acyl phosphine oxide-based photopolymerization initiator toward an attachment object, including a polymerizable compound in which a saturation solubility of an acyl phosphine oxide-based photopolymerization initiator at 20° C. is equal to or greater than 5.0% by mass (see Abstract). 
(4) Nakano et al. (# US 2015/0267148) discloses a maintenance liquid, which is used in maintenance of a device equipped with a discharge head for discharging an ultraviolet ray curable-type composition containing the acyl phosphine oxide-based photopolymerization initiator toward an attachment object, including a polymerizable compound in which a saturation solubility of an acyl phosphine oxide-based photopolymerization initiator at 20.degree. C. is equal to or greater than 5.0% by mass (see Abstract).
(5) Momose et al. (# US 2010/0062962) discloses a maintenance liquid for an ink jet recording apparatus which possesses excellent cleaning properties. In particular, a maintenance liquid, which exhibits excellent cleaning properties even in an ink jet printer using an ink having a high colorant density and containing a pigment, and a maintenance liquid for an ink jet recording apparatus, which does not attack members for a printer and possesses excellent antifoaming properties and preservative/antimold effect, are disclosed. The maintenance liquid for an ink jet recording apparatus according to the present invention comprises water and an alkylene glycol monoalkyl ether (see Abstract).
(6) Okuda (# US 2017/0291421) discloses a method for maintaining an ink jet head according to the invention includes at least one of a maintenance step of attaching a maintenance liquid to a nozzle surface of an ink jet head, which ejects a reaction solution including an aggregating agent for aggregating or thickening components of an ink composition, to clean the nozzle surface, and a maintenance step of covering and moisturizing the nozzle surface with a head moisturizing cap supplied with the maintenance liquid, in which the maintenance liquid includes a water-soluble organic solvent having a boiling point of 280° C. or less and water (see Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853